DETAILED ACTION
This action is in response to preliminary amendments received on 7/15/2019 amending claim 7. A complete action on the merits of claims 1-20 follows below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the 
The abstract of the current application is hereby objected due to including less than 50 words.
The disclosure is objected to because of the following informalities: section “CROSS-REFERENCE TO RELATED APPLICATIONS” on page 1 of the specification should be amended to update current status of the parent applications.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gutsol (US Pub. No. 2010/0145253) in view of Britva (US Pub. No. 2008/0076958).
Regarding Claim 1, Gutsol teaches method of treating a topical condition ([0043]-[0045]), comprising:
a) providing an electrode adapted to be placed proximate an anatomical region of interest having a topical condition (electrode 10 in Figs. 4-5 and various electrodes shown in Figs. 7-8E and disclosed in [0057]-[0060]); and
b) applying an electric field or plasma to the region of interest to treat the topical condition, wherein applying the electric field or plasma includes applying a pulsed voltage waveform to the electrode to generate a plasma proximate the electrode and having a pulse repetition rate less than about 3,000Hz ([0052] teaches frequency ranges of over 5 KHz), although Gustol teaches “a frequency generator 22 that permits the use of frequencies of up to 20 KHz” in [0063], Gustol is silent in teaching a method of treating tissue using a pulse repetition rate of less than about 3000 Hz as claimed. Moreover, Gutsol teaches “The non-thermal plasma treatment may be carried out for any suitable length of time to promote wound healing, enhance blood coagulation or sterilize the wound, without causing unacceptable tissue damage. A suitable length of treatment time may be from about 5 seconds to about 5 minutes, and, optionally, from about 15 seconds to about 1 minute. The treatment time may vary depending on the properties of the specific plasma discharge employed, the nature of the wound and the apparatus employed to apply the discharge. Such variations are within the ability of skilled persons” in [0069], but 
In the same field of plasma treating, Britva teaches the use of “a HF energy source (i.e. operative to produce so-called HF radiation having a frequency between 0.5 kHz and 220 MHZ” in [0042] to treat different skin and nail conditions such as fungal infection (see [0100]-[0116] and [0203]. Furthermore, Britva teaches “pulse duration of between 10 nanoseconds and 10 milliseconds” in [0036] and “the pulse generator is operative to establish a value of the pulse duration between 10 nanoseconds and 10 milliseconds” in [0054], also see [0116] and [0184].
It would have been obvious to one having ordinary skill in the art prior to the filing of this current invention to apply different ranges of power such as a frequency less than 3000 KHz in a duration of about 0.11 ns and 100ns in order to treat fungal infections with plasma in order to create a safer and quicker treatment platform.
Regarding Claim 2, Gutsol teaches wherein the power deposited by the plasma on the anatomical region of interest is between about 1.0 milliwatts per square centimeter and about 10.0 watts per square centimeter ([0056] of Gutsol).
Regarding Claim 3, Gutsol teaches wherein the power deposited by the plasma on the anatomical region of interest is between about 10.0 milliwatts per square centimeter and about 1.0 watts per square centimeter ([0056] of Gutsol).
Regarding Claim 4, Gutsol teaches wherein the anatomical region of interest is exposed to the plasma for between about five seconds and about fifteen minutes ([0069] of Gutsol).
Regarding Claim 5, Gutsol teaches wherein the anatomical region of interest is exposed to the plasma for between about thirty seconds and about ten minutes ([0069] of Gutsol).
Regarding Claim 6, Gutsol teaches wherein the anatomical region of interest is exposed to the plasma for between about three minutes and about seven minutes ([0069] of Gutsol).
Regarding Claims 7 and 8, Gutsol as modified by Britva teaches wherein the anatomical region of interest is not wetted with a beneficial agent during the treatment (Gustol does not disclose the anatomical region of interest is not wetted with a beneficial agent during the treatment); moreover, Britva teaches “A total of 80 model systems were constructed, and were divided into 8 groups Four groups were designated as "wet groups"--model systems in the wet groups (i.e. where each fungus sample was mixed with urea prior to treatment in order to increase the water content in the fungus' environment). Four groups were designated as "dry groups" where no urea was applied” in [0228] thus teaching treatment methods with both dry or the anatomical region of interest not being wetted and wetted with a beneficial agent prior to applying plasma or an electric field to the region of interest, also see [0031] and [0105]-[0116]).
Regarding Claim 9, Gutsol as modified by Britva teaches wherein the beneficial agent is water ([0031], [0105]-[0116], [0132] and [0228]).
Regarding Claim 10, Gutsol as modified by Britva teaches wherein the beneficial agent includes at least one material selected from the group consisting of organic materials, gaseous materials, gelatinous materials, liquid materials amino acids, saline, deionized water, and phosphate buffered saline ([0031], [0105]-[0116], [0132] and [0228]). 
Regarding Claims 11-12, Gutsol discloses the claimed invention except the express mention of fungal infection including onychomycosis and psoriasis, but rather just discloses a general fungal infection. Britva teaches the use of a plasma treatment device for treatment of a 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to treat onychomycosis and psoriasis with the method of Gutsol, since it is well known in the art to treat other dermatologist disorders with electrical stimulation and since such a modification would provide the method with the ability to treat a wide variety of infections.
Regarding Claim 13, Gutsol as modified by Britva teaches wherein the topical condition includes an infection ([0065] of Gutsol and [0105]-[0116] of Britva).
Regarding Claim 14, Gutsol as modified by Britva teaches the invention as applied above, but are silent in teaching treating vitiligo. Britva discloses “There are a number of disclosures related to treatment of skin and underlying soft tissue with RF radiation. For example, US 2003/0220635 of Knwolton et al., entitled "Method for Treating Skin and Underlying Tissue," teaches a method for treating a tissue site by coupling an energy delivery surface of all RF energy delivery device with a skin surface. A reverse thermal gradient is created by cooling the skin surface, and heat delivered from the RF energy device treats tissue beneath the skin surface. A number of applications of the method are disclosed, including treating wrinkles, inducing formation of scar collagen, reducing acne scars, injuring the sebaceous gland, reducing activity of bacteria that creates acne dermal tightening hair follicle modification, spider vein removal, modification of fat tissue, and modification of muscle tissue. There is no disclosure or suggestion of treating finger or toe nails, no disclosure or suggestion of coupling an energy-delivery surface with a hard surface (for example, a nail surface), and no disclosure or suggestion of using RF energy to treat fungal infections” in [0022]; therefore, although neither teach a method of 
Regarding Claim 15, Gutsol teaches wherein at least one of reactive oxygen species and reactive nitrogen species are delivered to the region of interest ([0071] of Gutsol).
Regarding Claim 16, Gutsol as modified by Britva teaches further comprising applying a sensitizing material to the region of interest prior to application of plasma to the region of interest ([0105]-[0116] and [0028] of Britva).
Regarding Claim 17, Gutsol as modified by Britva teaches further comprising applying a blocking material to tissue proximate the region of interest to protect the tissue from plasma ([0218] of Britva).
Regarding Claim 18, Gutsol teaches “The value of the electric field near the surface of the living tissue may exceed 200 V/mm in the moments of maximal current, and, optionally, the value of the electric field near the surface of the living tissue may exceed 500 V/mm in the moments of maximal current” in [0055]; therefore, although Gustol does not teach the electric field has a strength between about 3,000V/mm and 20,000 V/mm, since the exact strength is not claimed and Gustol does state the electric field near the surface of the living tissue may exceed 500 V/mm, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to apply an electric field has a strength of about 3,000V/mm for specific treatments as the instrument of Gustol is configured to apply such range.
Regarding Claims 19-20, Gutsol as modified by Britva teaches wherein the electric field does not result in substantial formation of plasma in the anatomical region of interest (since Britva teaches the use of other energy to treat nail fungal in addition to plasma, it is taken that the electric field does not result in substantial formation of plasma in the anatomical region of interest and therefore, the treatment would result in precise treating the area of interest while the electric field results in no detectable plasma formation in or on the anatomical region of interest, see [0001], [0020], [0027], [0064] and [0078]-[0079 of Britva).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHADIJEH A VAHDAT whose telephone number is (571)270-7631.  The examiner can normally be reached on M-F 9-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/KHADIJEH A VAHDAT/Examiner, Art Unit 3794                                                                                                                                                                                                        


/K.A.V/Examiner, Art Unit 3794